Order filed, November 14, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00883-CV
                                 ____________

          CAL DIVE OFFSHORE CONTRACTORS INC., Appellant

                                         V.

                           NIGEL BRYANT, Appellee


                    On Appeal from the 152nd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2011-57457


                                      ORDER

      The reporter’s record in this case was due November 08, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cynthia Montalvo Martinez, the official court reporter, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM